Citation Nr: 1334279	
Decision Date: 10/29/13    Archive Date: 11/06/13

DOCKET NO.  10-14 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for Eustachian tube dysfunction.

2.  Entitlement to service connection for anal fissure with piles.

3.  Entitlement to service connection for heat stroke residuals.

4.  Entitlement to service connection for shin splits.

5.  Entitlement to service connection for a heart disorder manifested by a murmur.

6.  Entitlement to a compensable rating for gastroesophageal reflux disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran had active military service from February 1995 to February 2006.

This appeal comes to the Board of Veterans' Appeals (Board) from a September 2008 rating decision. 

In reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 

The issues of service connection for Eustachian tube dysfunction, anal fissures with piles, residuals of a heat stroke, and shin splints, as well as the issue of a compensable rating for gastroesophageal reflux disease are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A heart disorder manifested by a murmur was not demonstrated during the Veteran's active duty service.


CONCLUSION OF LAW

A heart disorder manifested by a murmur was not incurred or aggravated during active duty service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 4.104 (2013).
 
REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist 

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in May 2008 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  
 
VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate a claim, to include available private and VA treatment records, and as warranted by law, affording VA examinations.  There is no evidence that additional obtainable records have yet to be requested, or that additional examinations are in order.  The appeal is now ready to be considered on the merits.

The Board acknowledges that in the remand below, additional VA treatment records are being sought, including from the Veteran's reserve service and for VA treatment received between separation and February 2009.  In this regard, the Board is acutely aware that VA regulations require it to make as many requests as are necessary to obtain relevant records from a Federal department or agency.  However, the missing records must be seen as at the very least to be potentially relevant.

Here, the Board finds that remanding the heart murmur claim, solely to obtain treatment records between 2005-2008 would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran, a situation which the law directs is to be avoided.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The Board is denying the claim of entitlement to service connection for a heart murmur as the evidence shows no current disability.  In so doing, the Board acknowledges that the Veteran does have a heart murmur, but finds that VA regulations only allow service connection for a heart murmur if it causes cardiac disability.  Here, service treatment records fail to show any cardiac disability, and likewise private and VA treatment records fail to show cardiac disability.  

Service Connection

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  This has been interpreted as a three-element test based on nexus: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  
 
Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).  While a cardiovascular disease is a listed "chronic disease," a heart murmur is not.  38 C.F.R. §§ 3.307, 3.309(a).  Hence, 38 C.F.R. § 3.303(b) does not apply to this case.  

The Veteran is seeking service connection for a heart disorder manifested by a murmur.  He states that a murmur was discovered in 1995 during a flight physical, and has continued since then, albeit with no discernible cardiac disability.

At a VA examination in November 2005, it was noted that the Veteran had gone to the hospital in 2002 with chest pain but was diagnosed with acid reflux disease.  In 1995, the Veteran was found to have a heart murmur, which did not require any special work up.  The examiner noted that EKGs in 1994, 2003 and 2004 were entirely normal.  The examiner found no clinical evidence of heart disease, no murmurs or clicks were heard.  The examiner stated that more likely than not, the previously heard heart murmur was functional in nature and of no clinical significant.  The Veteran had excellent exercise capacity with estimated energy levels at or above 12-15 METS.

In a 2009 private treatment record, it was noted that the Veteran had a heart murmur.  A medical professional wrote a letter in September 2009 indicating that the Veteran had a history of a heart murmur since childhood and that life insurance had requested an echocardiogram to verify the stability of his heart murmur.  Physical examination revealed a systolic murmur.  An echocardiogram in August 2009 indicated a preserved left ventricular systolic function and wall motion with a mild mitral insufficiency.  In June 2009, the Veteran was noted to have a benign systolic murmur, and a possible mild mitral valve prolapse.  The medical professional stated that it should not adversely affect the Veteran's health.

In a February 2009 VA treatment record, it was noted that the Veteran's point of maximal impulse was normal.  There were no murmurs, rubs or gallops detected and S1 and S2 sounds were normal.

The records indicate that the Veteran has current diagnoses of a heart murmur and mild mitral and tricuspid regurgitation.  No other cardiac condition is reported. 

The Veteran's primary disagreement with the rating decision was that it concluded that he did not have a heart murmur.  In his notice of disagreement, the Veteran wrote that a heart murmur was diagnosed in his service treatment records in 1995 and mentioned elsewhere.  He reports having been told by a cardiologist, family physician and heart sonogram that he definitely had a murmur.  As such, he contended that the he definitely had a murmur.  The Board agrees with him, that he likely has a heart murmur.

While the appellant has a murmur, the controlling question is whether he has a heart disability due to that murmur.  The mere presence of a murmur does not in and of itself establish entitlement to service connection.  Rather, there must be evidence of a disability due to the murmur.  

A physiologic murmur, also known as a functional or innocent murmur, is defined as one which is generated in the absence of organic cardiac disease.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 706 (31st ed. 2007).  As such, it would not constitute a disability for VA compensation purposes.  Cf., e.g. 38 C.F.R. § 4.104, Diagnostic Code 7015, NOTE (providing, in pertinent part, that with regard to atrioventricular block, simple delayed P-R conduction time, in the absence of other evidence of cardiac disease, is not a disability).  Essentially, the presence of a systolic murmur is generally neither a disease nor a disorder, but rather, is simply an incidental finding.

In his substantive appeal, the Veteran again asserted that he was diagnosed with a murmur in-service.  The Board agrees.  As repeatedly noted in the service treatment records, the murmur was not found to be disabling.  Moreover, there is no competent evidence remotely suggesting that the murmur found in-service has led to the formation of any cardiac disability.  To the extent that the appellant is arguing that he has a heart disability due to the murmur, the evidence shows that the Veteran lacks the medical training and expertise to provide a complex medical opinion such as diagnosing a heart disability or determining its etiology.  See Jandreau v. Nicholson, 492 F. 3d 1372   (Fed. Cir. 2007).  Thus, his assertions that his heart murmur constitutes a disability are not considered to be medically probative evidence.  Indeed, the Veteran has not even alleged that he has a cardiac disorder due to a murmur.

As such, while the Veteran was noted to have a heart murmur during service, this finding is not shown to either have constituted a heart disability or to have caused a current heart disability.  Current treatment records do not show the presence of a current heart disability.  For example, in June 2009, the Veteran's private medical professional described his heart murmur as "benign" and noted that the condition should not adversely affect his health.  The Veteran also specifically denied any cardiac symptoms such as shortness of breath, chest pain, or palpitations.  This is consistent with the VA examiner's opinion in October 2005 that more likely than not the Veteran's heart murmur was functional in nature and of no clinical significance.

A review of the medical evidence of record does not show evidence of a current heart disability, and the mere presence of a heart murmur does not establish a disability for VA purposes.  As such, service connection is denied.


ORDER

Entitlement to service connection for a heart disability manifested by a murmur is denied.


REMAND

In his notice of disagreement, the Veteran wrote that he was experiencing a number of symptoms due to gastroesophageal reflux disease, including dysphagia, pyrosis, regurgitation and substernal arm/shoulder pain.  He stated that he experienced each of these several times per year.  The Veteran's last VA examination was in 2005, and given his reported continued symptoms, the Board believes that another examination should be obtained.

With regard to the Veteran's claims of entitlement to service connection for Eustachian tube dysfunction, an anal fissure with piles, heat stroke residuals, and for shin splints, the service treatment records show treatment for each of these complaints during service, but it is unclear whether such symptoms were acute and resolved, or whether they resulted in chronic disabilities for VA purposes.  

For example, in an October 2009 VA treatment record, it was noted that the Veteran's active problems included "heat stroke" and a "fissure in Ano."  Yet, it is unclear whether these notations should be considered actual diagnosis of a chronic disability or whether they simply constituted a documentation of the Veteran's statements.  

Additionally, given the Veteran's suggestion of shin pain in his notice of disagreement, it is unclear whether the shin splints which were diagnosed at the end of service resolved.

With regard to the Veteran's claimed Eustachian tube dysfunction, service treatment records show right ear treatment in service, and post-service treatment records show that he was seen in June 2007 for treatment of increased pressure in his right ear where a tube had been inserted.  This is suggestive that the Veteran might have a chronic right ear disability as a result of his military service.

As such, a VA examination is warranted to investigate the Veteran's aforementioned service connection claims.
 
Several treatment records also appear to be missing.  It was noted in the September 2008 rating decision that records from the compensation and pension records interchange service had been reviewed, but no VA treatment records have been obtained from as far back as 2008.  It was also noted in a June 2007 private treatment record that the Veteran was then on his annual training for the reserve, suggesting the possibility that reserve treatment records might have been created.  These should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Request all VA records dating from February 2006 to March 2009; and from February 2010 to the present and associate them with the claims folder.  If the RO cannot locate any identified records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.  

2.  Obtain any reserve treatment records.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
3.  Thereafter schedule the Veteran for a VA examination.  The Veteran's claims file, to include his claims file, must be provided, and a complete rationale must be provided for any opinion expressed.   

The Veteran's service treatment records show that he was treated in service for Eustachian tube dysfunction, an anal fissure with piles, heat stroke, and shin splits.  It is unclear whether such treatment was for an acute disorder which resolved, or whether the treated disorders marked the onset of a chronic disability.  As such, the examiner must opine whether it is at least as likely as not (50 percent or greater) that in-service treatment for any of the following conditions represented the onset of a chronic disability: 

a) shin splints; 
b) a right ear disability (to include Eustachian tube dysfunction);   
c) heat stroke; and/or
d) anal fissure with piles.

4.  Schedule the Veteran for a VA examination to assess the current nature and severity of his service connected gastroesophageal reflux disease.  The claims folder, to include access to Virtual VA, must be made available to the examiner.  All necessary tests and studies must be performed in order to assess the symptomatology attributable to gastroesophageal reflux disease 

5.  The Veteran must be given adequate notice of all examinations, to include advising him of the consequences of failure to report under 38 C.F.R. § 3.655 (2013).  Any failure to appear for an examination should be noted in the file. 

6.  Then after ensuring that all examination reports fully comply with the terms of this remand, and ensuring that any other duty to assist has been fulfilled, the RO must readjudicate the appeal.  If any claims remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
DEREK R. BROWN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


